Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 1 of 21 Page ID #:1



   1   JOHNSON & PHAM, LLP
       Christopher D. Johnson, SBN: 222698
   2
             E-mail: cjohnson@johnsonpham.com
   3   Christopher Q. Pham, SBN: 206697
             E-mail: cpham@johnsonpham.com
   4
       Marcus F. Chaney, SBN: 245227
   5         E-mail: mchaney@johnsonpham.com
   6
       Hung Q. Pham, SBN: 276613
             E-mail: ppham@johnsonpham.com
   7   6355 Topanga Canyon Boulevard, Suite 326
   8
       Woodland Hills, California 91367
       Telephone: (818) 888-7540
   9   Facsimile: (818) 888-7544
  10
       Attorneys for Plaintiff
  11   BOSE CORPORATION
  12
                          UNITED STATES DISTRICT COURT
  13
  14                    CENTRAL DISTRICT OF CALIFORNIA

  15                              WESTERN DIVISION
  16
       BOSE CORPORATION, a Delaware            Case No.: 2:20-cv-04311
  17   Corporation,                            COMPLAINT FOR DAMAGES
  18                                           AND DECLARATORY RELIEF
                  Plaintiff,
  19                                           (1) FEDERAL TRADEMARK
                                                   INFRINGEMENT [15 U.S.C. §
  20              v.                               1114/Lanham Act § 32(a)]
                                               (2) FALSE DESIGNATION OF
  21                                               ORIGIN/UNFAIR
       BESIA, LLC, a Texas Limited Liability       COMPETITION/FALSE OR
  22   Company; DJ DREAM ELECTRONIC,               MISLEADING ADVERTISING
       LLC, a Texas Limited Liability              [15 U.S.C. § 1125(a)]/Lanham Act
  23                                               § 43(a)
       Company; YONG WANG, an                  (3) TRADEMARK DILUTION [15
  24   Individual; and DOES 1-10, Inclusive,       U.S.C. § 1125(c)]
                                               (4) UNFAIR BUSINESS
  25                                               PRACTICES [CALIFORNIA
                  Defendants.                      BUSINESS & PROFESSIONS
  26                                               CODE § 17200]
  27                                           DEMAND FOR JURY TRIAL
  28

                                          -1-
                                 COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 2 of 21 Page ID #:2



   1          COMES NOW, Plaintiff BOSE CORPORATION (“BOSE”), a Delaware
   2   Corporation, hereby allege as follows:
   3                                          PARTIES
   4          1.      Plaintiff BOSE is now, and was at the time of the filing of this
   5   Complaint and at all intervening times, a Delaware Corporation duly authorized,
   6   registered, and licensed to conduct business in the State of California, with its
   7   corporate headquarters at 100 The Mountain, Framingham, Massachusetts 01701.
   8          2.      Plaintiff BOSE alleges, on information and belief, that BESIA, LLC
   9   (“BESIA”), is now, and was at the time of filing this Complaint, a Texas Limited
  10   Liability Company, with the address of 2949 Jowett Drive, Plano, Texas 75025, and
  11   operates at the address 617 Pearl Street, San Gabriel, California 91776-2617.
  12          3.      Plaintiff BOSE is informed and believes that now, and at all times
  13   relevant to this Complaint, Defendant BESIA conducts business through multiple
  14   platforms and under other aliases, including but not limited to the names “Johnson”
  15   and “Robert,” and using the www.ebay.com ecommerce storefront under the IDs
  16   “djdream-888,” and “electronic-888.”
  17          4.      Plaintiff BOSE is informed and believes that, at the time of its creation,
  18   now, and at all times relevant to this Complaint, Defendant BESIA did not and does
  19   not have sufficient funding to assume responsibility for its foreseeable and actual
  20   liabilities.
  21          5.      Plaintiff BOSE is informed and believes that since the time of its
  22   creation, now, and at all times relevant to this Complaint, Defendant BESIA was
  23   undercapitalized.
  24          6.      Plaintiff BOSE is informed and believes that since the time of its
  25   creation, now, and at all times relevant to this Complaint, Defendant BESIA has
  26   failed to observe corporate formalities required by law.
  27          7.      Plaintiff BOSE alleges, on information and belief, that DJ DREAM
  28   ELCTRONIC, LLC (“DJ”), is now, and was at the time of filing this Complaint, a
                                              -2-
                                     COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 3 of 21 Page ID #:3



   1   Texas Limited Liability Company, with the address of 2949 Jowett Drive, Plano,
   2   Texas 75025.
   3          8.      Plaintiff BOSE is informed and believes that now, and at all times
   4   relevant to this Complaint, Defendant DJ conducts business through multiple
   5   platforms and under other aliases, including but not limited to the name “Johnson,”
   6   and using the www.ebay.com ecommerce storefront under the IDs “besiaw-9,”
   7   djdream-888,” and “electronic-888.”
   8          9.      Plaintiff BOSE is informed and believes that, at the time of its creation,
   9   now, and at all times relevant to this Complaint, Defendant DJ did not and does not
  10   have sufficient funding to assume responsibility for its foreseeable and actual
  11   liabilities.
  12          10.     Plaintiff BOSE is informed and believes that since the time of its
  13   creation, now, and at all times relevant to this Complaint, Defendant DJ was
  14   undercapitalized.
  15          11.     Plaintiff BOSE is informed and believes that since the time of its
  16   creation, now, and at all times relevant to this Complaint, Defendant DJ has failed
  17   to observe corporate formalities required by law.
  18          12.     Plaintiff BOSE is informed and believes that Defendant YONG
  19   WANG (“WANG”) is now, and was at the time of filing this Complaint, an
  20   individual conducting business and residing at the address of 2949 Jowett Drive,
  21   Plano, Texas 75025,
  22          13.     Plaintiff BOSE is informed and believes that Defendant WANG is the
  23   owner or president, and operator of Defendants BESIA and DJ. Plaintiff BOSE is
  24   further informed and believes that Defendant WANG also conducts business under
  25   other aliases individually, including but not limited to the name “TINA,” and using
  26   the www.ebay.com ecommerce storefront under the ID “buylowbuy.”
  27          14.     Plaintiff BOSE is informed and believes that Defendant WANG
  28   controls, personally directed, and benefited from the infringing activities of
                                              -3-
                                     COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 4 of 21 Page ID #:4



   1   Defendants BESIA and DJ, and as such, is the alter egos for Defendants BESIA and
   2   DJ.
   3         15.      The true names and capacities, whether individual, corporate, associate
   4   or otherwise, of defendants herein named as DOES 1-10, inclusive, are unknown to
   5   Plaintiff BOSE. Plaintiff BOSE, therefore, sues said defendants by such fictitious
   6   names.      When the true names and capacities of said defendants have been
   7   ascertained, Plaintiff BOSE will amend this pleading accordingly.
   8         16.      Plaintiff BOSE further alleges that Defendants BESIA, DJ, WANG,
   9   and DOES 1-120, inclusive, sued herein by fictitious names, are jointly, severally
  10   and concurrently liable and responsible with the named Defendants upon the causes
  11   of action hereinafter set forth and shall henceforth be referred to collectively as
  12   “Defendants.”
  13         17.      Plaintiff BOSE is further informed and believes and thereon alleges
  14   that at all times mentioned herein Defendants, and DOES 1-10, inclusive, and each
  15   of them, were the agents, servants and employees of every other Defendant and the
  16   acts of each Defendant, as alleged herein, were performed within the course and
  17   scope of that agency, service or employment.
  18                                JURISDICTION/VENUE
  19         18.      This Court has subject matter jurisdiction over the First through Third
  20   causes of action (violation of the Lanham Act) pursuant to 15 U.S.C. § 1121 and/or
  21   28 U.S.C. §§ 1331 and/or 1338(a).
  22         19.      This Court has supplemental subject matter jurisdiction over the
  23   Fourth cause of action pursuant to 28 U.S.C. § 1367(a) over Plaintiff BOSE’s other
  24   claim arising under the laws of California because such claim is so related to the
  25   claims within such original jurisdiction that they form part of the same case or
  26   controversy.
  27         20.      This Court has general personal jurisdiction over Defendants BESIA,
  28   DJ, and WANG inasmuch as they jointly, severally, concurrently, and
                                             -4-
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 5 of 21 Page ID #:5



   1   collaboratively conduct business in the State of California and operate at the address
   2   617 Pearl Street, San Gabriel, California 91776-2617.
   3          21.     Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391(b) because,
   4   Plaintiff BOSE is informed and believes, and on that basis allege, that a substantial
   5   part of the events or omissions giving rise to the claims occurred within this District,
   6   in San Gabriel, California, and has caused damages to Plaintiff BOSE in this
   7   District.
   8                               GENERAL ALLEGATIONS
   9                Plaintiff BOSE and its Famous BOSE®-Branded Products
  10          22.     Plaintiff BOSE was founded in 1964 by Dr. Amar G. Bose. Through
  11   extensive research and engineering, Plaintiff BOSE developed groundbreaking
  12   audio technology and innovative products, including the Wave® radio,
  13   QuietComfort® noise cancelling headphones, and SoundDock® digital music
  14   system.
  15          23.     Plaintiff BOSE designs, manufactures, and sells a wide array of high-
  16   performance audio products for consumers and professionals. Plaintiff BOSE sells
  17   its wide array of high-performance audio products through its authorized retail
  18   stores, authorized dealers, and website, www.bose.com.
  19          24.     Plaintiff   BOSE’s    high-performance      audio   products     include
  20   professional loudspeakers, bookshelf speakers, factory-installed sound system
  21   custom-designed for specific automobiles (e.g., Audi, Buick, Cadillac, Chevrolet,
  22   GMC, Infiniti, Mazda, and Porsche to name a few), tabletop sound systems,
  23   portable digital music systems, home theater systems, aviation headsets, around-ear
  24   and over-ear noise cancelling headphones, in-ear sport headphones, and wireless
  25   headphones.
  26          25.     Plaintiff BOSE has built its reputation with an uncompromising
  27   commitment to developing high-performance audio products that create exceptional
  28   audio quality. It has spent substantial resources and effort to inform customers of
                                             -5-
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 6 of 21 Page ID #:6



   1   the benefits of Plaintiff BOSE’s products and to develop consumer recognition and
   2   awareness of its trademarks in the United States and the world. Through the
   3   extensive use of the Plaintiff BOSE’s marks, Plaintiff BOSE has built up and
   4   developed substantial goodwill and enormous recognition in its entire product line
   5   throughout the United States and the world.
   6         26.   Indeed, Plaintiff BOSE’s BOSE® name and logo are widely
   7   recognized throughout the United States as a provider of high-quality audio
   8   products.
   9         27.   Plaintiff BOSE is the exclusive owner of federally-registered and
  10   common law trademarks. The following is a partial (non-exhaustive) list of the
  11   registered trademarks owned by Plaintiff BOSE (“BOSE’s Marks”):
  12               A.     BOSE®: Registration date October 19, 2010 (Reg. No.
  13   3,863,254), for batteries, communication headsets for use with communication
  14   radios, intercom systems, or other communications networks transceivers;
  15   headphones; headsets for cellular or mobile phones, microphone;
  16               B.     BOSE®: Registration date August 20, 1974 (Reg. No. 991,271),
  17   for loudspeaker systems;
  18               C.     BOSE®: Registration date May 30, 1967 (Reg. No. 829,402)
  19   [Design Mark] acoustical transducer systems;
  20               D.     Better Sound Through Research®: Registration date of April 27,
  21   1993 (Reg. No. 1,767,324), for loudspeaker systems and music systems;
  22               E.     SoundTouch®: Registration date December 16, 2014 (Reg. No.
  23   4,656,755) for loud speaker systems, radios;
  24               F.     BOSE®: Registration date of December 8, 1992 (Reg. No.
  25   1,738,278), for printed matter, namely catalogs, newsletters, and brochures;
  26               G.     BOSE®: Registration date of September 25, 1984 (Reg. No.
  27   1,297,699) [Design Mark], for clothing;
  28   ///

                                           -6-
                                  COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 7 of 21 Page ID #:7



   1                H.    BOSE®: Registration date of October 19, 2010 (Reg. No.
   2   3,863,254), for batteries, intercom systems, headphones, headsets for mobile
   3   phones, and microphones;
   4                I.    BOSE®: Registration date of March 13, 2018 (Reg. No.
   5   5,423,514), for remote controls, mounts and mounting brackets, stands for speakers,
   6   and headphone accessories;
   7                J.    SoundLink®: Registration date November 24, 2009 (Reg. No.
   8   3,716,864), for loudspeaker systems and USB (Universal Serial Bus) hardware; and
   9                K.    WAVE®: Registration date July 1, 2008 (Reg. No. 3,457,854),
  10   for music systems, compact disc players and digital music players.
  11         28.    Plaintiff BOSE has never authorized or consented to the use of any of
  12   BOSE’s marks or any confusingly similar marks by Defendants.
  13                     DEFENDANTS’ WRONGFUL CONDUCT
  14         29.    Particularly in light of the success of Plaintiff BOSE’s products, as
  15   well as the recognized outstanding reputation it has gained, Plaintiff BOSE’s
  16   products have become targets for unscrupulous individuals and entities who wish
  17   to take a “free ride” on the substantial goodwill, reputation, and fame Plaintiff
  18   BOSE has established from its considerable investments, efforts, and resources to
  19   build up in each of its products and marks.
  20         30.    Defendants use, amongst other things, their locations and services in
  21   California to import, warehouse, sell, and distribute counterfeit goods bearing
  22   Plaintiff BOSE’s Marks to unknowing consumers.
  23         31.    Beginning on a date unknown to Plaintiff BOSE, and continuing to the
  24   present, Defendants have, without the consent of Plaintiff BOSE, sold and
  25   distributed goods bearing Plaintiff BOSE’s Marks, neither made by Plaintiff BOSE
  26   nor by a manufacturer authorized by Plaintiff BOSE (such goods are hereafter
  27   referred to as “Counterfeit Goods”) using reproductions, counterfeits, copies and/or
  28   colorable imitations of one or more of the subject trademarks. On information and

                                            -7-
                                   COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 8 of 21 Page ID #:8



   1   belief, Plaintiff BOSE further alleges that Defendants imported said Counterfeit
   2   Goods into the United States, or encouraged others to import said Counterfeit Goods
   3   into the United States, for the purpose of reselling the Counterfeit Goods in the
   4   United States.
   5         32.   Defendants use, amongst other things, the Internet ecommerce website
   6   www.ebay.com (“eBay”) to sell and distribute products to consumers, including
   7   counterfeit goods bearing Plaintiff BOSE’s Marks. At any given time, there are
   8   millions of items listed on eBay for purchase by its registered users. On eBay,
   9   buyers are able to search for products and purchase these products electronically.
  10   eBay users have the option to purchase items in an auction-styled format where
  11   users bid on particular products or items, or an eBay user may employ eBay’s “Buy
  12   It Now” program, whereby eBay users may purchase a particular item at a specified
  13   “buy it now” price.
  14         33.   Many of the online commercial transactions accomplished by sellers
  15   such as Defendants are accomplished through the PayPal service provided by
  16   PayPal, Inc. Through PayPal, purchasers of products can transfer funds to sellers
  17   electronically and online, from any PayPal account to any other PayPal account.
  18         34.   Defendants WANG, BESIA, and DJ collectively collaborate and
  19   conduct business under the aliases “Johnson,” “JOHNSON,” “TINA,” and
  20   “ROBERT”; using the eBay IDs “besiaw-9,” “djdream-888,” “electronic-888,” and
  21   “buylowbuy”; and through the addresses of 2949 Jowett Drive, Plano, Texas 75025-
  22   6571 and 617 Pearl Street, San Gabriel, California 91776-2617.
  23         35.   On May 2, 2019, in its ongoing investigation of sales of counterfeit
  24   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “Bose
  25   Replace Remote Control for Wave Music System AWRCC1 AWRCC2 Black”
  26   from eBay seller ID “besiaw-9” for a cost of $8.42. The purchase was effectuated
  27   using a PayPal electronic payment account. The PayPal transaction detail receipt
  28   for this purchase identified DJ DREAM ELECTRONIC LLC as the payment
                                           -8-
                                  COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 9 of 21 Page ID #:9



   1   recipient and the contact email djdream888@gmail.com.
   2         36.   The remote control purchased from Defendants was received in a
   3   package identifying the sender on the return address as Johnson, 2949 JOWETT
   4   DR, Plano TX 75025-6571. The remote control purchased from Defendants
   5   contained Plaintiff BOSE’s WAVE® mark on the product. The purchased remote
   6   control was inspected by Plaintiff BOSE to determine authenticity and was
   7   confirmed that the item Defendants sold was in fact a counterfeit “Wave” remote
   8   control.
   9         37.   On May 2, 2019, in its ongoing investigation of sales of counterfeit
  10   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “Remote
  11   Control for Bose Sound Touch Wave Music Radio System (System I II III IV)”
  12   from eBay seller ID “djdream-888” for a cost of $8.37.        The purchase was
  13   effectuated using a PayPal electronic payment account. The PayPal transaction
  14   detail receipt for this purchase identified DJ DREAM ELECTRONIC LLC as the
  15   payment recipient and the contact email djdream888@gmail.com.
  16         38.   The remote control purchased from Defendants was received in a
  17   package identifying the sender on the return address as Johnson, 2949 JOWETT
  18   DR, PLANO TX 75025-6571. The remote control purchased from Defendants
  19   contained Plaintiff BOSE’s WAVE® mark on the product. The purchased remote
  20   control was inspected by Plaintiff BOSE to determine authenticity and was
  21   confirmed that the item Defendants sold was in fact a counterfeit “Wave” remote
  22   control.
  23         39.   On May 3, 2019, in its ongoing investigation of sales of counterfeit
  24   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “Bose[black]
  25   Wave Remote Radio / CD Music System AWRCC1 AWRCC2 AWRCC3 WMSIII”
  26   from eBay seller ID “electronic-888” for a cost of $8.65. The purchase was
  27   effectuated using a PayPal electronic payment account. The PayPal transaction
  28   detail receipt for this purchase identified DJ DREAM ELECTRONIC LLC as the
                                           -9-
                                  COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 10 of 21 Page ID #:10



    1   payment recipient and the contact email djdream888@gmail.com.
    2            40.    The remote control purchased from Defendants was received in a
    3   package identifying the sender on the return address as JOHNSON, 2949 JOWETT
    4   DR, PLANO TX 75025-6571. The remote control purchased from Defendants
    5   contained Plaintiff BOSE’s WAVE® mark on the product. The purchased remote
    6   control was inspected by Plaintiff BOSE to determine authenticity and was
    7   confirmed that the item Defendants sold was in fact a counterfeit “Wave” remote
    8   control.
    9            41.    On August 30, 2019, Plaintiff BOSE’s counsel sent a certified letter to
   10   Defendants’ address at 2949 Jowett Dr., Plano, TX 75025, providing Defendants
   11   with a notice of infringement of Plaintiff BOSE’s Marks based on its evidentiary
   12   buys of infringing “Wave” remote controls. Pursuant to a signed return receipt,
   13   Defendants received Plaintiff BOSE’s certified letter on September 3, 2019.
   14   Plaintiff BOSE’s counsel also sent the notice of infringement letter via email to
   15   Defendants to their email address djdream888@gmail.com. Defendants did not
   16   respond to these correspondences.
   17            42.    On September 23, 2019, Plaintiff BOSE’s counsel sent a follow up
   18   notice     of   infringement    email   to   Defendants    to   their   email   address
   19   djdream888@gmail.com and attached the August 30, 2019 cease and desist letter
   20   to the email as well.
   21            43.    On September 27, 2019, Defendants replied to Plaintiff BOSE’s
   22   counsel’s September 23, 2019 email, confirming “Now I have removed the products
   23   that may harm the interests of BOSE.” Defendants further requested confirmation
   24   of representation and proof of registration of Plaintiff BOSE’s marks, at which time,
   25   Defendants will have their attorney contact Plaintiff BOSE’s counsel.
   26            44.    On October 10, 2019, Plaintiff BOSE’s counsel replied to Defendants’
   27   email response by providing copies of registration certificates for Plaintiff BOSE’s
   28   WAVE® marks and identifying a URL link to a default judgment order for the
                                                - 10 -
                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 11 of 21 Page ID #:11



    1   matter Bose Corporation v. Jonas Joseph, Case No. CV No. 15-2574 PA (JPRx)
    2   which identifies Plaintiff BOSE’s counsel as counsel of record for the matter to
    3   substantiate the legal relationship. Defendants did not respond to this email.
    4         45.    Despite confirming receipt of Plaintiff BOSE’s August 30, 2019 cease
    5   and desist letter, and responding to Plaintiff BOSE’s September 23, 2019 notice of
    6   infringement email, Defendants continued to engage in the intentional infringement
    7   of Plaintiff BOSE’s Marks. On October 7, 2019, in its ongoing investigation of
    8   sales of counterfeit products bearing BOSE’s Marks, Plaintiff authorized the
    9   purchase of a “New Replace Remote for Bose Wave Music System –Choose
   10   model(Black silver white)” from eBay seller ID “besiaw-9” for a cost of $6.39. The
   11   purchase was effectuated using a PayPal electronic payment account. The PayPal
   12   transaction detail receipt for this purchase identified DJ DREAM ELECTRONIC
   13   LLC as the payment recipient and the contact email djdream888@gmail.com.
   14         46.    The remote control purchased from Defendants was received in a
   15   package identifying the sender on the return address as Johnson, 2949 JOWETT
   16   DR, Plano TX 75025-6571. The remote control purchased from Defendants
   17   contained Plaintiff BOSE’s WAVE® mark on the product. The purchased remote
   18   control was inspected by Plaintiff BOSE to determine authenticity and was
   19   confirmed that the item Defendants sold was in fact a counterfeit “Wave” remote
   20   control.
   21         47.    On October 7, 2019, in its ongoing investigation of sales of counterfeit
   22   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “New
   23   Replace Remote for Bose Wave Music System III Radio/CD Music Audio
   24   AWRCC1 AWRCC2/3” from eBay seller ID “djdream-888” for a cost of $6.59.
   25   The purchase was effectuated using a PayPal electronic payment account. The
   26   PayPal transaction detail receipt for this purchase identified DJ DREAM
   27   ELECTRONIC LLC as the payment recipient and the contact email
   28   djdream888@gmail.com.
                                             - 11 -
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 12 of 21 Page ID #:12



    1         48.   The remote control purchased from Defendants was received in a
    2   package identifying the sender on the return address as JOHNSON, 2949 JOWETT
    3   DR, PLANO TX 75025-6571. The remote control purchased from Defendants
    4   contained Plaintiff BOSE’s WAVE® mark on the product. The purchased remote
    5   control was inspected by Plaintiff BOSE to determine authenticity and was
    6   confirmed that the item Defendants sold was in fact a counterfeit “Wave” remote
    7   control.
    8         49.   On March 25, 2020, in its ongoing investigation of sales of counterfeit
    9   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “New
   10   Replacement BOSE WAVE Radio/CD Remote Fit AWRC-1G AWRC-1P AWRC-
   11   1W AWRC-P1” from eBay seller ID “buylowbuy” for a cost of $14.11. The
   12   purchase was effectuated using a PayPal electronic payment account. The PayPal
   13   transaction detail receipt for this purchase identified yong wang as the payment
   14   recipient and the contact email wangyong525@gmail.com.
   15         50.   The remote control purchased from Defendants was received in a
   16   package identifying the sender on the return address as TINA, 2949 JOWETT DR,
   17   Plano TX 75025-6571. The remote control purchased from Defendants contained
   18   Plaintiff BOSE’s WAVE® mark on the product; however, the WAVE® mark was
   19   painted over. The purchased remote control was inspected by Plaintiff BOSE to
   20   determine authenticity and was confirmed that the item Defendants sold was in fact
   21   a counterfeit “Wave” remote control.
   22         51.   On April 14, 2020, in its ongoing investigation of sales of counterfeit
   23   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “New Bose
   24   Wave Radio/CD Player Replace Remote Control 193334-B10” from eBay seller ID
   25   “djdream-888” for a cost of $15.12. The purchase was effectuated using a PayPal
   26   electronic payment account. The PayPal transaction detail receipt for this purchase
   27   identified BESIA LLC as the payment recipient.
   28   ///
                                            - 12 -
                                   COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 13 of 21 Page ID #:13



    1         52.   The remote control purchased from Defendants was received in a
    2   package identifying the sender on the return address as JOHNSON, 617 Pearl St,
    3   San Gabriel CA 91776-2617. The remote control purchased from Defendants
    4   contained Plaintiff BOSE’s WAVE® mark on the product; however, the WAVE®
    5   mark was painted over. The purchased remote control was inspected by Plaintiff
    6   BOSE to determine authenticity and was confirmed that the item Defendants sold
    7   was in fact a counterfeit “Wave” remote control. By the fact that Defendants
    8   painted over the “Wave” mark on their product, this conduct confirms Defendants
    9   are well aware of the infringing nature of their product and attempted to conceal
   10   their infringing product and conduct.
   11         53.   On April 14, 2020, in its ongoing investigation of sales of counterfeit
   12   products bearing BOSE’s Marks, Plaintiff authorized the purchase of a “New
   13   Remote      Replace     for      Bose    Wave      Radio/CD      Music      device
   14   AWRCC2 ,AWRCC1,AWR1B2” from eBay seller ID “electronic-888” for a cost
   15   of $7.00. The purchase was effectuated using a PayPal electronic payment account.
   16   The PayPal transaction detail receipt for this purchase identified BESIA LLC as the
   17   payment recipient.
   18         54.   The remote control purchased from Defendants was received in a
   19   package identifying the sender on the return address as ROBERT, 617 Pearl St, San
   20   Gabriel CA 91776-2617. The remote control purchased from Defendants contained
   21   Plaintiff BOSE’s WAVE® mark on the product. The purchased remote control was
   22   inspected by Plaintiff BOSE to determine authenticity and was confirmed that the
   23   item Defendants sold was in fact a counterfeit “Wave” remote control.
   24         55.   On April 17, 2020, Plaintiff BOSE’s counsel sent another certified
   25   letter to Defendants’ address at 2949 Jowett Dr., Plano, TX 75025, providing
   26   Defendants with second notice of infringement of Plaintiff BOSE’s Marks based on
   27   evidentiary buys of infringing “Wave” remote controls. Pursuant to a signed return
   28   receipt, Defendants received Plaintiff BOSE’s certified letter on April 20, 2020.
                                               - 13 -
                                      COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 14 of 21 Page ID #:14



    1   Plaintiff BOSE’s counsel also sent this second notice of infringement letter via
    2   email to Defendants to their email addresses djdream888@gmail.com and
    3   wangyong0525@gmail.com.            Defendants    did   not    respond   to   these
    4   correspondences.
    5         56.   Defendants purposely derived benefit from their interstate commerce
    6   activities by expressly targeting foreseeable purchasers in the State of California
    7   and throughout the United States. But for Defendants’ importation, selling, and
    8   distribution of counterfeit BOSE®-branded related products, Plaintiff BOSE would
    9   not have been able to make such purchases.
   10         57.   Defendants willfully use images and names identical to Plaintiff
   11   BOSE’s Marks to confuse consumers and aid in the promotion and sales of
   12   unauthorized and counterfeit products. Defendants’ willful use of Plaintiff BOSE’s
   13   Marks include importing, advertising, displaying, distributing, selling and/or
   14   offering to sell unauthorized and/or counterfeit copies of BOSE®-branded related
   15   products. Defendants’ use of Plaintiff BOSE’s Marks began long after Plaintiff
   16   BOSE’s adoption and use of its trademarks, and after Plaintiff BOSE obtained the
   17   trademark registrations alleged above. Neither Plaintiff BOSE nor any of its
   18   authorized agents have consented to Defendants’ use of Plaintiff BOSE’s Marks.
   19         58.   Defendants’ actions have confused and deceived, or threatened to
   20   confuse and deceive, the consuming public concerning the source and sponsorship
   21   of the counterfeit WAVE® products sold and distributed by Defendants. By their
   22   wrongful conduct, Defendants have traded upon and diminished Plaintiff BOSE’s
   23   goodwill. Furthermore, the sale and distribution of counterfeit goods by Defendants
   24   have infringed upon Plaintiff BOSE’s Marks.
   25         59.   Defendants’ importing, selling, distribution of, and encouraging others
   26   to import Counterfeit Goods was and is likely to cause confusion or mistake and/or
   27   to deceive consumers who purchase the Counterfeit Goods.
   28   ///
                                            - 14 -
                                   COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 15 of 21 Page ID #:15



    1          60.    Defendants also imported, sold, and distributed and/or encouraged
    2   others to import for the purpose of resale within the United States, Counterfeit
    3   Goods consisting of reproductions and/or copies of products bearing Plaintiff
    4   BOSE’s Marks. Defendants’ use of Plaintiff BOSE’s Marks was done without its
    5   authorization.
    6                             FIRST CAUSE OF ACTION
    7     (Trademark Infringement Against Defendants BESIA, LLC; DJ DREAM
    8         ELECTRONIC, LLC; YONG WANG; and DOES 1-10, Inclusive)
    9                         [15 U.S.C. § 1114/Lanham Act § 32(a)]
   10          61.    Plaintiff BOSE hereby incorporates by reference each of the other
   11   allegations set forth elsewhere in this Complaint as though fully set forth in this
   12   cause of action.
   13          62.    Defendants’ actions as described herein constitute direct, vicarious,
   14   and/or contributory trademark infringement in violation of 15 U.S.C. § 1114(1)(a).
   15          63.    As a proximate result of Defendants’ trademark infringement, Plaintiff
   16   BOSE has been damaged in an amount to be proven at trial. Further, Plaintiff BOSE
   17   alleges, on information and belief, that as a proximate result of Defendants’
   18   trademark infringement, Defendants have unlawfully profited in an amount to be
   19   proven at trial.
   20          64.    At all relevant times, Defendants acted intentionally and/or willfully
   21   in using Plaintiff BOSE’s Marks on the Counterfeit Goods, knowing that said
   22   Marks belong to Plaintiff BOSE, that the status of the Counterfeit Goods was in fact
   23   counterfeit, and that Defendants were not authorized to use Plaintiff BOSE’s Marks
   24   on the Counterfeit Goods. Plaintiff BOSE is therefore entitled to recovery of treble
   25   damages pursuant to 15 U.S.C. § 1117(a) and statutory damages under 15 U.S.C. §
   26   1117(c). Furthermore, Defendants’ knowing, intentional and/or willful actions
   27   make this an exceptional case, entitling Plaintiff BOSE to an award of reasonable
   28   attorney fees pursuant to 15 U.S.C. § 1117(a).
                                             - 15 -
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 16 of 21 Page ID #:16



    1            65.   Defendants’ actions also constitute the use by Defendants of a
    2   “counterfeit mark” as defined in 15 U.S.C. § 1116(d)(1)(B). Plaintiff BOSE
    3   therefore reserves the right to elect, at any time before final judgment is entered in
    4   this case, an award of statutory damages pursuant to 15 U.S.C. § 1117(c)(1) and/or
    5   (2).
    6            66.   The acts of direct, vicariously, and/or contributory trademark
    7   infringement committed by Defendants have caused, and will continue to cause,
    8   Plaintiff BOSE irreparable harm unless they are enjoined by this Court.
    9                             SECOND CAUSE OF ACTION
   10          (False Designation of Origin, False or Misleading Advertising Against
   11          Defendants BESIA, LLC; DJ DREAM ELECTRONIC, LLC; YONG
   12                           WANG; and DOES 1-10, Inclusive)
   13                                   [15 U.S.C. § 1125 (a)]
   14            67.   Plaintiff BOSE hereby incorporates by reference each of the other
   15   allegations set forth elsewhere in this Complaint as though fully set forth in this
   16   cause of action.
   17            68.   Defendants’ actions as described herein constitute direct, vicariously,
   18   and/or contributory violation of 15 U.S.C. § 1125(a)(1)(A), as such actions are
   19   likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
   20   connection, or association of Defendants with Plaintiff BOSE and/or as to the origin,
   21   sponsorship, and/or approval of such Counterfeit Goods by Plaintiff BOSE.
   22            69.   As a proximate result of Defendants’ violation as described herein,
   23   Plaintiff BOSE has been damaged in an amount to be proven at trial. Further,
   24   Plaintiff BOSE alleges on information and belief that, as a proximate result of
   25   Defendants’ direct and/or contributory trademark infringement, Defendants have
   26   unlawfully profited, in an amount to be proven at trial.
   27   ///
   28   ///
                                              - 16 -
                                     COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 17 of 21 Page ID #:17



    1         70.     Defendants’    acts     of   violating,   directly,   vicariously   and/or
    2   contributorily, Section 1125 have caused, and will continue to cause, Plaintiff
    3   BOSE irreparable harm unless they are enjoined by this Court.
    4                             THIRD CAUSE OF ACTION
    5       (Trademark Dilution Against Defendants BESIA, LLC; DJ DREAM
    6         ELECTRONIC, LLC; YONG WANG; and DOES 1-10, Inclusive)
    7                                  [15 U.S.C. § 1125(c)]
    8         71.    Plaintiff BOSE hereby incorporates by reference each of the other
    9   allegations set forth elsewhere in this Complaint as though fully set forth in this
   10   cause of action.
   11         72.    Plaintiff BOSE’s Marks are distinctive and famous within the meaning
   12   of the Lanham Act.
   13         73.    Upon information and belief, Defendants’ unlawful actions began long
   14   after Plaintiff BOSE’s Marks became famous, and Defendants acted knowingly,
   15   deliberately and willfully with the intent to trade on Plaintiff BOSE’s reputation and
   16   to dilute its Marks. Defendants’ conduct is willful, wanton, and egregious.
   17         74.    Defendants’ intentional sale of fake, pirated and counterfeit items
   18   bearing Plaintiff BOSE’s Marks is likely to cause confusion, mistake, or to deceive,
   19   mislead, betray, and defraud consumers to believe that the substandard imitations
   20   are genuine products manufactured by Plaintiff BOSE.                Defendants’ actions
   21   complained of herein have diluted and will continue to dilute Plaintiff BOSE’s
   22   Marks, and are likely to impair the distinctiveness, strength and value of its Marks,
   23   and injure its business reputation.
   24         75.    Defendants’ acts have caused and will continue to cause Plaintiff
   25   BOSE irreparable harm.       Plaintiff BOSE has no adequate remedy at law to
   26   compensate it fully for the damages that have been caused and which will continue
   27   to be caused by Defendants’ unlawful acts, unless they are enjoined by this Court.
   28         76.    As the acts alleged herein constitute a willful violation of section 43(c)
                                             - 17 -
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 18 of 21 Page ID #:18



    1   of the Lanham Act, 15 U.S.C. § 1125(c), Plaintiff BOSE is entitled to injunctive
    2   relief as well as monetary damages and other remedies provided by 15 U.S.C. §§
    3   1116, 1117, 1118, and 1125(c), including Defendants’ profits, treble damages,
    4   reasonable attorney’s fees, costs and prejudgment interest.
    5                            FOURTH CAUSE OF ACTION
    6         (Unfair Competition Against Defendants BESIA, LLC; DJ DREAM
    7         ELECTRONIC, LLC; YONG WANG; and DOES 1-10, Inclusive)
    8                California Business and Professions Code § 17200 et seq.
    9          77.    Plaintiff BOSE hereby incorporates by reference each of the other
   10   allegations set forth elsewhere in this Complaint as though fully set forth in this
   11   cause of action.
   12          78.    Defendants’ actions described herein constitute unlawful, unfair
   13   and/or fraudulent business acts or practices. Defendants’ actions thus constitute
   14   “unfair competition” pursuant to California Business and Professions Code §
   15   17200.
   16          79.    As a proximate result of Defendants’ actions, Plaintiff BOSE has
   17   suffered an injury in fact, including without limitation, damages in an amount to be
   18   proven at trial, loss of money or property, and diminution in the value of its Marks.
   19   Plaintiff BOSE therefore has standing to assert this claim pursuant to California
   20   Business and Professions Code § 17204.
   21          80.    Defendants’ actions have caused, and will continue to cause Plaintiff
   22   BOSE to suffer irreparable harm unless enjoined by this Court pursuant to
   23   California Business and Professions Code § 17203. In addition, Plaintiff BOSE
   24   requests that the Court order Defendants to disgorge all profits wrongfully obtained
   25   as a result of Defendants’ unfair competition, and order that Defendants pay
   26   restitution to Plaintiff BOSE in an amount to be proven at trial.
   27   ///
   28   ///
                                             - 18 -
                                    COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 19 of 21 Page ID #:19



    1                              REQUEST FOR RELIEF
    2         WHEREFORE, Plaintiff BOSE CORPORATION hereby respectfully
    3   request the following relief against Defendants BESIA, LLC; DJ DREAM
    4   ELECTRONIC, LLC; YONG WANG; and DOES 1-10, Inclusive, and each of
    5   them as follows:
    6         1.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
    7               an amount to be proven at trial for trademark infringement under 15
    8               U.S.C. § 1117(a);
    9         2.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
   10               an amount to be proven at trial for false designation of origin and unfair
   11               competition under 15 U.S.C. § 1125(a);
   12         3.    For an award of Defendants’ profits and Plaintiff BOSE’s damages in
   13               an amount to be proven at trial for trademark dilution under 15 U.S.C.
   14               § 1125(c);
   15         4.    In the alternative to actual damages and Defendants’ profits for the
   16               infringement and counterfeiting of Plaintiff BOSE’s Marks pursuant
   17               to the Lanham Act, for statutory damages pursuant to 15 U.S.C. §
   18               1117(c), which election it will make prior to the rendering of final
   19               judgment;
   20         5.    For restitution in an amount to be proven at trial for unfair, fraudulent
   21               and illegal business practices under California Business and
   22               Professions Code § 17200;
   23         6.    For an injunction by this Court prohibiting Defendants from engaging
   24               or continuing to engage in the unlawful, unfair, or fraudulent business
   25               acts or practices described herein, including the advertising and/or
   26               dealing in any counterfeit product; the unauthorized use of any mark
   27               or other intellectual property right of Plaintiff BOSE; acts of trademark
   28               infringement or dilution; false designation of origin; unfair
                                            - 19 -
                                   COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 20 of 21 Page ID #:20



    1              competition; and any other act in derogation of Plaintiff BOSE’s
    2              rights;
    3        7.    For an order from the Court requiring that Defendants provide
    4              complete accountings and for equitable relief, including that
    5              Defendants disgorge and return or pay their ill-gotten gains obtained
    6              from the illegal transactions entered into and or pay restitution,
    7              including the amount of monies that should have been paid if
    8              Defendants complied with his/her/their/its legal obligations, or as
    9              equity requires;
   10        8.    For an order from the Court that an asset freeze or constructive trust
   11              be imposed over all monies and profits in Defendants’ possession
   12              which rightfully belong to Plaintiff BOSE; for an order from the Court
   13              preventing Defendants’ transferring or disposing of any money or
   14              tangible assets until further order from the Court; for an order from the
   15              Court such that any banks, savings and loan associations, credit unions,
   16              credit card payment processors, merchant accounts, or other financial
   17              institutions, shall immediately locate all accounts connects to
   18              Defendants and shall be restrained and enjoined from transferring or
   19              disposing of any money or other tangible assets of Defendants until
   20              further order from this Court;
   21        9.    For an order pursuant to 15 U.S.C. § 1118 requiring Defendants to
   22              forfeit to Plaintiff BOSE all labels, signs, prints, packaging,
   23              advertisements, and marketing material, in addition to any
   24              reproduction, counterfeit copy, or colorable imitation thereof, and all
   25              plates, molds, matrices, or other means of the same connected or
   26              related to Defendants’ Counterfeit Goods that bear Plaintiff BOSE’s
   27              Marks for destruction.
   28        10.   For an award of exemplary or punitive damages in an amount to be
                                           - 20 -
                                  COMPLAINT FOR DAMAGES
Case 2:20-cv-04311-JFW-GJS Document 1 Filed 05/12/20 Page 21 of 21 Page ID #:21



    1               determined by the Court;
    2         11.   For Plaintiff BOSE’s reasonable attorney’s fees;
    3         12.   For all costs of suit;
    4         13.   For such other and further relief as the Court may deem just and
    5               equitable.
    6                            DEMAND FOR JURY TRIAL
    7         Plaintiff BOSE respectfully demand a trial by jury in this action pursuant to
    8   Local Rule 38-1.
    9   DATED: May 12, 2020                    JOHNSON & PHAM, LLP
   10
                                               By: /s/ Christopher Q. Pham
   11
                                               Christopher Q. Pham, Esq.
   12                                          Christopher D. Johnson, Esq.
                                               Marcus F. Chaney, Esq.
   13
                                               Hung Q. Pham, Esq.
   14
   15
                                               Attorneys for Plaintiff
                                               BOSE CORPORATION
   16

   17
   18
   19
   20
   21
   22

   23
   24
   25
   26
   27
   28

                                             - 21 -
                                    COMPLAINT FOR DAMAGES
